COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 B. C.,                                          '
                                                                 No. 08-14-00136-CV
                               Appellant,        '
                                                                   Appeal from the
 v.                                              '
                                                                  65th District Court
 Texas Department of Family and Protective       '
 Services,                                                     of El Paso County, Texas
                                                 '
                              Appellee.           '            (TC# 2012DCM07071)




                                             ORDER

          The Court GRANTS the Appellant’s first motion for extension of time to file the brief

until June 16, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

          It is further ORDERED that the Hon. Patrick A. Lara, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 16, 2014.

          IT IS SO ORDERED this 13th day of June, 2014.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.